Case 1:17-cv-06127-ILG-ST Document 53 Filed 03/27/20 Page 1 of 2 PageID #: 305
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Joshua@levinepstein.com

                                                                                       March 27, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Chincha v. Patel
                       Case No.: 1:17-cv-06127-ILG-ST

Dear Honorable Judge Tiscione:

       This law firm represents Defendant Manojkumar Patel (the “Defendant”) in the above-
referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules I(A), this letter respectfully
serves to provide the Court with a status update following Your Honor’s March 27, 2020 Minute
Order.

       At 11:14 a.m. today, following this morning’s telephonic conference, the undersigned law
firm noticed Plaintiff’s deposition via electronic mail addressed to Plaintiff’s counsel.

       Plaintiff’s counsel did not respond to the undersigned’s email.

        At 4:26 p.m. the undersigned called and emailed Plaintiff’s counsel to discuss the
Plaintiff’s noticed deposition.

       At 4:54 p.m., the undersigned received a phone call from Plaintiff’s counsel.

        On the phone call, Plaintiff’s counsel advised the undersigned that: (i) he confirmed receipt
of the notice of deposition of Carlos Chincha; and (ii) he did not contact his client following this
morning’s telephonic conference to check his availability. Moreover, Plaintiff’s counsel did not
mention the existence of any personal scheduling conflicts regarding the date and time of the
noticed deposition. Lastly, Plaintiff’s counsel did not raise the matter of scheduling Defendant’s
deposition on the phone call.

       Pursuant to Your Honor’s directive on this morning’s telephonic conference, the
undersigned law firm is prepared to respond accordingly should Plaintiff fail to appear for his
noticed deposition.

       Thank you, in advance, for your time and attention.

                                                 Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.
Case 1:17-cv-06127-ILG-ST Document 53 Filed 03/27/20 Page 2 of 2 PageID #: 306
                                       By: /s/ Jason Mizrahi
                                           Jason Mizrahi
                                           420 Lexington Avenue, Suite 2525
                                           New York, NY 10170
                                           Tel.: (212) 792-0048
                                           Email: Jason@levinepstein.com
                                           Attorneys for Defendant
Cc: All Parties via ECF
